Citation Nr: 0800215	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet, claimed as arthritis.

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1973, with subsequent unverified service.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2001 rating decision by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues on appeal were previously denied by the Board in a 
July 2005 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2006 Order, the Court vacated the 
July 2005 Board decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Proceedings (Joint Motion).

The issues of entitlement to service connection for a 
disability of the feet and entitlement to service connection 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's dysthymic disorder was incurred in service and 
has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for dysthymic disorder 
have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for dysthymic disorder; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).
	
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
	
The preponderance of the evidence supports that the veteran's 
dysthymic disorder is related to service.  The veteran has a 
current diagnosis of a dysthymic disorder, most recently 
documented in an October 2007 report of Christina L. 
Riebeling, Ph.D., and also by VA examiners in June 2004 and 
June 2001.  The veteran's entrance examination reveals normal 
findings in this regard.  While the veteran's service medical 
records from his period of active duty from April 1971 to 
January 1973 are negative for psychiatric treatment or 
complaints, there is nonetheless evidence supporting the in-
service incurrence of his current dysthymic disorder.  The 
October 2007 report of Dr. Riebeling contains the following 
finding, "I believe it is at least as likely as not that 
[the veteran's] Dysthymic Disorder began while he was serving 
in the military."  Dr. Riebeling's opinion is thoroughly 
explained in her report, and is based on a review of the 
veteran's entire claims file, to include the course of his 
psychiatric symptoms and the opinions of other examining 
physicians, as well as literature on dysthymic disorder 
contained in the DSM-IV.  The Board finds Dr. Riebeling's 
report highly probative for these reasons.  In addition, an 
August 2004 VA treatment note states the veteran reported a 
long history "suggestive of dysthymia since his military 
years."  Further, a June 2004 VA examiner found, "[w]hile 
there was no record of the veteran being diagnosed with 
depression in the military, one report recommended 
administrative discharge due to 'acute situational reaction 
with hysterical personality tendencies.' Given that it is not 
unusual for people diagnosed with hysterical or histrionic 
traits to also experience some depression, it is as likely as 
not that the dysthymic disorder did begin while the veteran 
was in the service."  

Moreover, service records dated from shortly after the 
veteran's period of active duty ended support the in-service 
incurrence of his disability.  In a March 1973 personnel 
record, the veteran stated, "[t]he two years that I spent on 
active duty were nothing but one big nightmare," and that he 
had been suffering from "considerable anguish, severe 
depression, and sleepless nights."  In August 1973 the 
veteran did seek treatment for "severe depression" that he 
attributed to both is reserve and active duty service.  In 
March 1974, as noted above, an administrative discharge was 
recommended due to his psychiatric problems.  A subsequent 
May 1974 personnel record stated the veteran was being 
considered for administrative discharge from the Naval 
Reserve due to "character and behavior disorder as duly 
diagnosed by medical authority."  

Based on all of this, the preponderance of the evidence 
supports that the veteran's current dysthymic disorder was 
incurred in service and is related to service.  There are no 
negative nexus opinions or other evidence to the contrary in 
the claims file.  For these reasons, service connection is 
warranted for the veteran's dysthymic disorder.
ORDER

Service connection for dysthymic disorder is granted.


REMAND

At the outset the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

The remaining issues on appeal, entitlement to service 
connection for a disability of the feet, and entitlement to 
service connection for PTSD must be also remanded in order to 
accomplish the development ordered by the Court in its 
December 2006 order.  First, the Court noted that development 
ordered by the Board in an October 2003 remand has not been 
properly completed.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In the October 2003 remand, 
the Board directed the RO to afford the veteran VA 
examinations for his claims on appeal, with specific 
instructions that the claims file be made available for 
review by the VA physician(s) conducting the examinations.  
There is no indication that the June 2004 VA examiner 
reviewed the claims file or the veteran's service records.  
Additionally, in the October 2003 remand, the Board directed 
the RO to complete development consistent with a claim of 
PTSD due to personal assault, citing the VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(d).  This development 
too was not accomplished.  For these reasons, a remand is 
required in order to accomplish the directives of the Board's 
October 2003 remand.

Further, the Court noted that the RO failed to request 
records from the VA Medical Center in St. Petersburg, 
Florida.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further VA is held to have constructive 
notice of the contents of VA records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records must be requested.

In addition, the Board notes that an April 2005 rating 
decision granted service connection for gastroesophageal 
reflux disease with hiatal hernia.  In May 2005 VA received a 
document from the veteran in which he expressed his 
dissatisfaction with this decision.  The Board construes this 
document as a timely notice of disagreement.  While 
subsequent correspondence from the veteran on this issue 
appears to have been construed as a new claim by the RO, and 
another rating decision was then issued, the veteran must 
nonetheless be provided a statement of the case (SOC).  Where 
an SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
the atrophy of his disability of the 
feet.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's disability of the feet had 
its onset during service or is in any 
other way causally related to his active 
service

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review. The 
examiner must state in the examination 
report that the claims folder has been 
reviewed. 

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).	

3.  Schedule the veteran for a VA PTSD 
examination by a VA psychologist or 
psychiatrist.  All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed.  As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).
	
4.  Obtain and associate with the claims 
file all records 
from the VAMC facility in St. Petersburg, 
Florida.  Also obtain and associate with 
the claims file all updated treatment 
records records from the VA facilities in 
Jacksonville, Florida, and Gainesville, 
Florida, pursuant to the veteran's July 
2006 VA Form 21-4142.  

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2007) must be complied with.

5.  Issue an SOC with respect to the 
claim for gastroesophageal reflux disease 
with hiatal hernia.  The appellant should 
be advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of that issue. 
The claims file should be returned to the 
Board for further appellate consideration 
of this issue only if the appellant files 
a timely substantive appeal.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


